SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Voluntary Separation Incentive Plan - PIDV Rio de Janeiro, January 17, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that its Executive Board approved yesterday a Voluntary Separation Incentive Plan - PIDV. This Plan is part of the implementation of the Productivity Optimization Program – POP, which is designed to positively influence Petrobras’ productivity aiming to contribute to the achievement of performance targets under the Business and Management Plan - PNG. The PIDV proposal was developed so as to plan and systemize the separation of the employees that enroll in the program meeting the following objectives: adjust company personnel to its Business and Management Plan; achieve company interests in line w’ith employees’ expectations and preserve existing knowledge in the company. PIDV development considered voluntary enrollments and covers all separable employees aged 55 or higher. Petrobras will keep its shareholders and other interested parties informed as to the development of the Program. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 17, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
